           Case 2:19-cv-01758-DRH-GRB Document 5 Filed 03/28/19 Page 1 of 2 PageID #: 46
AO 440 (Rev. 06/12) Summons in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                               for the

                                                    Eastern District of New York

                                                                         )
        FREEDOM MORTGAGE CORPORATION                                     )
                                                                         )
______________________________________________                           )
                    Plaintiff,                                           )   Civil Action No.19-cv-1758 (DRH)(GRB)
                        v.                                               )
                                                                         )
        TIFFANY PEARSON, JAMES PEARSON,                                  )
                                                                         )
______________________________________________                           )
                   Defendants                                            )
                                                                         )

                                                SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                             SEE ATTACHED RIDER


            A lawsuit has been filed against you.

            Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
  are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
  P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
  the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
  whose name and address are: Gross Polowy, LLC
                                 900 Merchants Concourse, Suite 201
                                 Westbury, New York 11590-5114




            If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
  You also must file your answer or motion with the court.

                                                                              DOUGLAS C. PALMER
                                                                              CLERK OF COURT

Date: ___________
       3/28/2019                                                              _ ________
                                                                              __      ____
                                                                                         ____
                                                                                           ____
                                                                                              ______
                                                                              _______________________________
                                                                                    Signature of Clerk
                                                                                                 Cle or Deputy Clerk
       Case 2:19-cv-01758-DRH-GRB Document 5 Filed 03/28/19 Page 2 of 2 PageID #: 47

                                                              Summons Rider
                                                              Civil Action No.19-cv-1758
                 FREEDOM MORTGAGE CORPORATION v. TIFFANY PEARSON, JAMES PEARSON
       x----------------------------------------------------------------------------------------------------------------------------x
To:
Tiffany Pearson
59 South Bayview Avenue
Freeport, NY 11520

James Pearson
59 South Bayview Avenue
Freeport, NY 11520
